DETAILED ACTION
This action is in response to the application filed 09/09/2021. Claims 1-8 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was both submitted on 09/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,144,464. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,144,464 discloses all of the limitations of the instant application as shown in the tables below.
Regarding independent Claim 1 of the instant application:
Instant Application Claim 1
U.S. Patent No. 11,144,464 Claim 1
An information processing apparatus comprising: a main processor configured to issue an access request to access a file stored in a secondary storage; a sub-processor configured to receive the access request, divide the access request into a plurality of secondary access requests;
An information processing apparatus comprising: a main processor configured to issue an access request to access a file stored in a secondary storage, wherein the access request is received at the main processor from an application program; a sub-processor directly coupled with the main processor via a bus configured to: receive the access request, divide the access request into a plurality of secondary access requests
issue the secondary access requests to access data blocks formed by dividing the file; and notify the main processor of a point in time at which all the data blocks are read out and made accessible;
issue the secondary access requests to access data blocks formed by dividing the file; and notify the main processor of a point in time at which all the data blocks are read out and made accessible;
and a controller configured to: accept the secondary access requests from the sub- processor; read the data blocks individually by parallelly processing the secondary access requests using a plurality of channels disposed in the secondary storage;
and a controller configured to: accept the secondary access requests from the sub-processor; read the data blocks individually by parallelly processing the secondary access requests using a plurality of channels disposed in the secondary storage; 
and notify the sub-processor a timing of when each of the data blocks is read out.
and notify the sub-processor a timing of when each of the data blocks is read out, wherein the sub-processor has lower computational capability that the main processor.


Regarding dependent claims 2-6 of the instant application:
Instant Application 
U.S. Patent No. 11,144,464
2. The information processing apparatus according to claim 1, wherein, when access to a file during processing of an application program is required, the main processor: invokes an API (Application Programming Interface) that derives a logical address of the storage location of the file in the secondary storage from an attribute of the file, and notifies the sub-processor of the derived logical address, and the sub-processor generates the plurality of secondary access requests by acquiring logical addresses in units of the data blocks on a basis of the derived logical address.
2. The information processing apparatus according to claim 1, wherein, when access to a file during processing of an application program is required, the main processor: invokes an API (Application Programming Interface) that derives a logical address of the storage location of the file in the secondary storage from an attribute of the file, and notifies the sub-processor of the derived logical address, and the sub-processor generates the plurality of secondary access requests by acquiring logical addresses in units of the data blocks on a basis of the derived logical address.
3. The information processing apparatus according to claim 1, wherein the file to be accessed by the main processor is compressed in units of the data blocks of a predetermined size each, and wherein a plurality of compressed data blocks of the file being stored into continuous regions in the secondary storage, with each region having a size larger than a read unit of the secondary storage.
3. The information processing apparatus according to claim 1, wherein the file to be accessed by the main processor is compressed in units of the data blocks of a predetermined size each, and wherein a plurality of compressed data blocks of the file being stored into continuous regions in the secondary storage, with each region having a size larger than a read unit of the secondary storage.
4. The information processing apparatus according to claim 3, wherein the controller references an address translation table to translate the logical address of each of the data blocks included in the access requests from the sub-processor into a physical address in the secondary storage, and the address translation table defines an address space of a coarse granularity in which the physical addresses of the continuous regions in large units are collectively associated with a logical address, the address translation table as a whole being stored in an internal memory of the controller.
4. The information processing apparatus according to claim 3, wherein the controller references an address translation table to translate address of each of the data blocks included in the access requests from the sub-processor into a physical address in the secondary storage, and the address translation table defines an address space of a coarse granularity in which the physical addresses of the continuous regions in large units are collectively associated with a logical address, the address translation table as a whole being stored in an internal memory of the controller.
5. The information processing apparatus according to claim 3, wherein the controller further: accepts an access request to access the file from the main processor by way of a file system specific to the controller; determines a route of the access request based on the logical address of an access destination included in the access request; and changes a size of a write unit in accordance with a result of the determination.
5. The information processing apparatus according to claim 3, wherein the controller further: accepts an access request to access the file from the main processor by way of a file system specific to the controller; determines a route of the access request based on the logical address of an access destination included in the access request; and changes a size of a write unit in accordance with a result of the determination.
6. The information processing apparatus according to claim 1, further comprising: an accelerator configured to perform tamper checking, decoding, and decompression processing on each of the data blocks read out by the controller, wherein, when notified by the controller that one of the data blocks is read out, the sub-processor issues a processing request to the accelerator so as to acquire a process complete notification from the accelerator.
6. The information processing apparatus according to claim 1, further comprising: an accelerator configured to perform tamper checking, decoding, and decompression processing on each of the data blocks read out by the controller, wherein, when notified by the controller that one of the data blocks is read out, the sub-processor issues a processing request to the accelerator so as to acquire a process complete notification from the accelerator.


Regarding independent Claim 7 of the instant application:
Instant Application Claim 7
U.S. Patent No. 11,144,464 Claim 7
A non-transitory computer readable medium having stored thereon a program executed by a processor, the program comprising:
A non-transitory computer readable medium having stored thereon a program executed by a processor, the program comprising: a primary access request issuing section causing a main processor to issue an access request, wherein the access request is received at the main processor from an application program; 
an access request dividing section configured to: accept from another processor an access request to access a file stored in a secondary storage of an information processing apparatus; and divide the accepted access request into a plurality of secondary access requests to access data blocks formed by dividing the file;
an access request dividing section configured to: accept, at a sub-processor directly coupled to the main processor via a bus, an access request to access a file stored in a secondary storage of an information processing apparatus; and divide the accepted access request into a plurality of secondary access requests to access data blocks formed by dividing the file
an access request issuing section configured to issue the secondary access requests to a controller that parallelly processes the secondary access requests using a plurality of channels disposed in the secondary storage;
a secondary access request issuing section configured to issue the secondary access requests to a controller that parallelly processes the secondary access requests using a plurality of channels disposed in the secondary storage; 
and a notifying section configured to acquire a notification from the controller every time one of the data blocks is read out, the notifying section further notifying the another processor of a point in time at which all the data blocks are read out and made accessible.
and a notifying section configured to acquire a notification from the controller every time one of the data blocks is read out, the notifying section further notifying the another processor of a point in time at which all the data blocks are read out and made accessible, wherein the sub-processor has lower computation capability that the main processor.


Regarding independent Claim 8 of the instant application:
Instant Application Claim 8
U.S. Patent No. 11,144,464 Claim 8
An information processing method comprising the steps of: causing a main processor to issue an access request to access a file stored in a secondary storage;
An information processing method comprising the steps of: causing a main processor to issue an access request to access a file stored in a secondary storage, wherein the access request is received at the main processor from an application program; 
causing a sub-processor to accept the access request, divide the access request into a plurality of secondary access requests, and issue the secondary access requests to access data blocks formed by dividing the file;
causing a sub-processor directly coupled to the main processor via a bus to accept the access request, divide the access request into a plurality of secondary access requests, and issue the secondary access requests to access data blocks formed by dividing the file; 
 causing a controller to accept the secondary access requests from the sub-processor, read the data blocks individually by parallelly processing the secondary access requests using a plurality of channels disposed in the secondary storage,
causing a controller to accept the secondary access requests from the sub-processor, read the data blocks individually by parallelly processing the secondary access requests using a plurality of channels disposed in the secondary storage, 
and notify the sub-processor of when one of the data blocks is read out; and causing the sub-processor to notify the main processor of a point in time at which all the data blocks are read out and made accessible.
and notify the sub-processor of when one of the data blocks is read out; and causing the sub-processor to notify the main processor of a point in time at which all the data blocks are read out and made accessible, wherein the sub-processor has lower computation capability that the main processor.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, Line 4 states “a sub-processor configured toL “. This should state “a sub-processor configured to: “.
Claim 1, Line 18 states “notify the sub-processor a timing of when each…”. This should state “notify the sub-processor of a timing of when each…”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically claim 4, line 4 states “the logical address”. Here, there is no previous recitation of “a logical address” in claim 4 or in claims 3/1 upon which claim 4 depends. However, the Examiner notes that there is a recitation of deriving “a logical address” for each of the data blocks in claim 2. Therefore, it is unclear if the logical address was intended to be the same logical address as is disclosed in claim 2 (if so, the Examiner recommends the dependency of the claims be amended appropriately) or if this was intended to be a different logical address (if so, the Examiner recommends amending the claim to recite “a logical address”). For the purposes of examination, the Examiner is interpreting “the logical address” to refer to “a logical address”.
Regarding claim 5, lines 7-8 state “the logical address”. Here, there is no previous recitation of “a logical address” in claim 5 or in claims 3/1 upon which claim 5 depends. Therefore, it is unclear as to what logical address “the logical address” is referring to. For the purposes of examination, the Examiner is interpreting “the logical address” to refer to “a logical address”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US PGPUB No US 2005/0102484 A1)(hereafter referred to as Liu) in view of Yamato et al (US Patent No 5,944,792)(hereafter referred to as Yamato).
Regarding Claim 1, Liu discloses:
An information processing apparatus comprising: a main processor (application [0062]) configured to issue an access request to access a file stored in a secondary storage (Application issues a read command for a file [0062]); a sub-processor configured toL receive the access request (The read control unit receives the read command from the application [0062]), divide the access request into a plurality of secondary access requests (The read command is split into read commands for a specified number of blocks from each volume and is sent to the corresponding block reading units (i.e. the read request for a file in /home is split into individual read requests for each volume 1-4)[0067-0071]); issue the secondary access requests to access data blocks formed by dividing the file (The file is divided into a plurality of blocks [0053] After the number of blocks to be read from each volume is established the read control unit sends a volume read request to each corresponding block reading unit [0071]); and notify the main processor of a point in time at which all the data blocks are read out and made accessible (When all the reading from each block reading unit is complete, “the completion of the reading is notified to the application” [0078]); and a controller (block reading units [0071][Fig 2]) configured to: accept the secondary access requests from the sub-processor (block reading units receive the volume read requests from the read control unit [0071]); read the data blocks individually by parallelly processing the secondary access requests using a plurality of channels disposed in the secondary storage (The block reading units perform the read processing in parallel across its corresponding channel to its assigned volume [0072][Fig 2])
While Liu discloses determining when all the blocks are read out, Liu does not appear to explicitly disclose:
and notify the sub-processor a timing of when each of the data blocks is read out
However Yamato discloses:
and notify the sub-processor a timing of when each of the data blocks is read out  (Yamato discloses issuing a data reading complete notification to the file request management (subprocessor) when a data block is read out [Col 10 Line 55 – Col 11 Line 8])
The disclosures of Liu and Yamato are analogous art because they are in the same field of endeavor of memory access.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Liu to include the teachings of Yamato since Yamato and Liu both disclose determining if a block has been read out from memory. Therefore, it is applying a known technique (sending a notification upon completion of a data block read) to a known device (memory system as taught by Liu) ready for improvement to yield predictable results (improving efficiency of the memory device by notifying the processor upon completion of the data block read). MPEP 2143, Example D.

Regarding Claim 7, Liu discloses:
A non-transitory computer readable medium having stored thereon a program executed by a processor (Computer program product controlling a computer [Claim 11]), the program comprising: an access request dividing section configured to: accept from another processor an access request to access a file stored in a secondary storage of an information processing apparatus (The read control unit receives a read command for a file from the application/processor [0062]); and US_143819291v1_100809-00877 SCED 25.863A Specification-Continuation Application47SC15048divide the accepted access request into a plurality of secondary access requests to access data blocks formed by dividing the file (The file is divided into a plurality of blocks [0053] The read command is split into read commands for a specified number of blocks from each volume and is sent to the corresponding block reading units (i.e. the read request for a file in /home is split into individual read requests for each volume 1-4)[0067-0071]); an access request issuing section configured to issue the secondary access requests to a controller that parallelly processes the secondary access requests using a plurality of channels disposed in the secondary storage (block reading units receive the volume read requests from the read control unit [0071] The block reading units perform the read processing in parallel across its corresponding channel to its assigned volume [0072][Fig 2]); the notifying section further notifying the another processor of a point in time at which all the data blocks are read out and made accessible (When all the reading from each block reading unit is complete, “the completion of the reading is notified to the application” [0078]).  
While Liu discloses determining when all the blocks are read out, Liu does not appear to explicitly disclose:
and a notifying section configured to acquire a notification from the controller every time one of the data blocks is read out
However Yamato discloses:
and a notifying section configured to acquire a notification from the controller every time one of the data blocks is read out (Yamato discloses issuing a data reading complete notification to the file request management (subprocessor) when a data block is read out [Col 10 Line 55 – Col 11 Line 8])
The disclosures of Liu and Yamato are analogous art because they are in the same field of endeavor of memory access.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Liu to include the teachings of Yamato since Yamato and Liu both disclose determining if a block has been read out from memory. Therefore, it is applying a known technique (sending a notification upon completion of a data block read) to a known device (memory system as taught by Liu) ready for improvement to yield predictable results (improving efficiency of the memory device by notifying the processor upon completion of the data block read). MPEP 2143, Example D.

Regarding Claim 8, Liu discloses:
An information processing method comprising the steps of: causing a main processor to issue an access request to access a file stored in a secondary storage (Application issues a read command for a file [0062]); causing a sub-processor to accept the access request (The read control unit receives a read command for a file from the application/processor [0062]), divide the access request into a plurality of secondary access requests (The read command is split into read commands for a specified number of blocks from each volume and is sent to the corresponding block reading units (i.e. the read request for a file in /home is split into individual read requests for each volume 1-4)[0067-0071]), and issue the secondary access requests to access data blocks formed by dividing the file (The file is divided into a plurality of blocks [0053] After the number of blocks to be read from each volume is established the read control unit sends a volume read request to each corresponding block reading unit [0071]); causing a controller to accept the secondary accessUS_143819291v1_100809-00877 SCED 25.863A Specification-Continuation Application48SC15048 requests from the sub-processor (block reading units receive the volume read requests from the read control unit [0071]), read the data blocks individually by parallelly processing the secondary access requests using a plurality of channels disposed in the secondary storage (The block reading units perform the read processing in parallel across its corresponding channel to its assigned volume [0072][Fig 2]), and causing the sub-processor to notify the main processor of a point in time at which all the data blocks are read out and made accessible (When all the reading from each block reading unit is complete, “the completion of the reading is notified to the application” [0078]).
While Liu discloses determining when all the blocks are read out, Liu does not appear to explicitly disclose:
and notify the sub-processor of when one of the data blocks is read out
However Yamato discloses:
and notify the sub-processor of when one of the data blocks is read out (Yamato discloses issuing a data reading complete notification to the file request management (subprocessor) when a data block is read out [Col 10 Line 55 – Col 11 Line 8])
The disclosures of Liu and Yamato are analogous art because they are in the same field of endeavor of memory access.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Liu to include the teachings of Yamato since Yamato and Liu both disclose determining if a block has been read out from memory. Therefore, it is applying a known technique (sending a notification upon completion of a data block read) to a known device (memory system as taught by Liu) ready for improvement to yield predictable results (improving efficiency of the memory device by notifying the processor upon completion of the data block read). MPEP 2143, Example D.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yamato in view of Matsunami et al (US Patent No US 6,775,830 B1)(hereafter referred to as Matsunami).
Regarding Claim 2, Liu in view of Yamato discloses all of the limitations of claim 1 as shown in the rejection above.
Liu in view of Yamato does not appear to explicitly disclose:
wherein, when access to a file during processing of an application program is required, the main processor: invokes an API (Application Programming Interface) that derives a logical address of the storage location of the file in the secondary storage from an attribute of the file, and notifies the sub-processor of the derived logical address, and the sub-processor generates the plurality of secondary access requests by acquiring logical addresses in units of the data blocks on a basis of the derived logical address 
However Matsunami discloses:
wherein, when access to a file during processing of an application program is required, the main processor: invokes an API (Application Programming Interface) that derives a logical address of the storage location of the file in the secondary storage from an attribute of the file (Matsunami discloses a direct copy API and direct copy director (equivalent to the main processor) that specifies a logical address based on the file name of the file to be read [Col 14 Lines 52-66]), and notifies the sub-processor of the derived logical address, and the sub-processor generates the plurality of secondary access requests by acquiring logical addresses in units of the data blocks on a basis of the derived logical address (The direct copy director sends the logical address to the direct copy engine (sub-processor) that then generates read commands from the logical address along with the transfer length (number of blocks to be read) [Col 14 Line 52- Col 15 Line 20])
The disclosures of Liu, Matsunami and Yamato are analogous art because they are in the same field of endeavor of memory access.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Liu and Yamato to include the teachings of Matsunami since Matsunami and Liu both disclose determining logical addresses for data blocks. Therefore, it is applying a known technique (utilizing an API to determine a logical address) to a known device (memory system as taught by Liu) ready for improvement to yield predictable results (utilizing an API to determine a logical address for memory access). MPEP 2143, Example D.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yamato in view of Merchia et al (US PGPUB No US 2009/0012982 A1)(hereafter referred to as Merchia).
Regarding Claim 3, Liu in view of Yamato discloses all of the limitations of claim 1 as shown in the rejection above.
Liu in view of Yamato does not appear to explicitly disclose:
wherein the file to be accessed by the main processor is compressed in units of the data blocks of a predetermined size each, and wherein a plurality of compressed data blocks of the file being stored into continuous regions in the secondary storage, with each region having a size larger than a read unit of the secondary storage.  
However Merchia discloses:
wherein the file to be accessed by the main processor is compressed in units of the data blocks of a predetermined size each (Merchia discloses partitioning a file into chunks of a predetermined size threshold and then compressing the chunks [0006-0008]), and wherein a plurality of compressed data blocks of the file being stored into continuous regions in the secondary storage, with each region having a size larger than a read unit of the secondary storage (Merchia discloses concatenating multiple chunks together and then storing them, thereby storing the chunks in a continuous region of storage. [0031] As the region comprises multiple chunks the region itself is larger than a read unit of the secondary storage).
The disclosures of Liu, Merchia and Yamato are analogous art because they are in the same field of endeavor of memory access.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Liu and Yamato to include the teachings of Merchia since Merchia discloses that partitioning data to enable parallel reads for compressed data improves the data processing speed of the memory device [0004])

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yamato in view of Merchia in view of Kikuchi et al (US PGPUB No US 2007/0245069 A1)(hereafter referred to as Kikuchi).
Regarding Claim 4, Liu in view of Yamato in view of Merchia discloses all of the limitations of claim 3 as shown in the rejection above.
Liu in view of Yamato in view of Merchia does not appear to explicitly disclose:
wherein the controller references an address translation table to translate the logical address of each of the data blocks included in the access requests from the sub-processor into a physical address in the secondary storage, and the address translation table defines an address space of a coarse granularity in which the physical addresses of the continuous regions in large units are collectively associated with a logical address, the address translation table as a whole being stored in an internal memory of the controller 
However Kikuchi discloses:
wherein the controller references an address translation table to translate the logical address of each of the data blocks included in the access requests from the sub-processor into a physical address in the secondary storage (Kikuchi discloses an address table that stores physical group address with its corresponding logical group address that is used to access data during an access request [0012][0121]), and the address translation table defines an address space of a coarse granularity in which the physical addresses of the continuous regions in large units are collectively associated with a logical address (The address table stores a logical to physical group correspondence where the group is made up combining multiple pages (continuous region). Therefore the address table provides address translations on a coarse granularity basis [0012]), the address translation table as a whole being stored in an internal memory of the controller (The controller contains a RAM memory which stores the logical to physical translation table [0084-0088][Fig 1])
The disclosures of Liu, Merchia, Kikuchi and Yamato are analogous art because they are in the same field of endeavor of memory access.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Liu, Merchia and Yamato to include the teachings of Kikuchi since Kikuchi discloses that utilizing a coarse granularity to access data improves access efficiency cy by suppressing the reduction in efficiency typically experienced when erasing small amounts of data [0011])

Regarding Claim 5, Liu in view of Yamato in view of Merchia discloses all of the limitations of claim 3 as shown in the rejection above.
Liu in view of Yamato in view of Merchia also discloses:
wherein the controller further: accepts an access request to access the file from the main processor by way of a file system specific to the controller (Liu: read control unit receives an access request to read a file in the home directory that is accessible by the controller (i.e. file system is specific to the controller) [0062]); determines a route of the access request based on theUS_143819291v1_100809-00877 SCED 25.863A Specification-Continuation Application46SC15048 logical address of an access destination included in the access request (The read control unit determines corresponding logical volume addresses that comprise blocks that should be read in response to the request [0062-0065]);  
Liu in view of Yamato in view of Merchia does not appear to explicitly disclose:
and changes a size of a write unit in accordance with a result of the determination 
However Kikuchi discloses:
and changes a size of a write unit in accordance with a result of the determination (Kikuchi discloses receiving a logical address and then storing the data associated with that logical address in a temporary storage area until an entire group is filled. Once the entire group is filled it is then written together to flash storage (thereby adjusting the size of the area written to as a write unit to match the group size) [Fig 8/11][0131-0133][0153])
The disclosures of Liu, Merchia, Kikuchi and Yamato are analogous art because they are in the same field of endeavor of memory access.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Liu, Merchia and Yamato to include the teachings of Kikuchi since Kikuchi discloses that utilizing a coarse granularity to access data improves access efficiency cy by suppressing the reduction in efficiency typically experienced when erasing small amounts of data [0011])

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yamato in view of Potlapally et al. (US Patent No US 9,147,086 B1)(hereafter referred to as Potlapally) in view of Hundley et al (US Patent No US 7,430,652 B1)(hereafter referred to as Hundley).
Regarding Claim 6, Liu in view of Yamato discloses all of the limitations of claim 1 as shown in the rejection above.
Liu in view of Yamato does not appear to explicitly disclose:
further comprising: an accelerator configured to perform tamper checking, decoding, and decompression processing on each of the data blocks read out by the controller  
However Potlapally discloses:
further comprising: an accelerator configured to perform tamper checking, decoding, and decompression processing on each of the data blocks read out by the controller  (Potlapally discloses using an accelerator to perform tamper-proofing and decoding of information [Col 4 Lines 31-40])
The disclosures of Liu, Potlapally and Yamato are analogous art because they are in the same field of endeavor of memory access.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Liu and Yamato to include the teachings of Potlapally since Potlapally and Liu both disclose performing processing on data blocks after being read. Therefore, it is applying a known technique (utilizing an accelerator for data processing) to a known device (memory system as taught by Liu) ready for improvement to yield predictable results (improving the efficiency of data processing by utilizing an accelerator). MPEP 2143, Example D.
Liu in view of Yamato in view of Potlapally does not appear to explicitly disclose:
an accelerator configured to perform tamper checking, decoding, and decompression processing wherein, when notified by the controller that one of the data blocks is read out, the sub-processor issues a processing request to the accelerator so as to acquire a process complete notification from the accelerator
However Hundley discloses:
an accelerator configured to perform tamper checking, decoding, and decompression processing (accelerator may perform decoding and decompressing [Col 9 Lines 4-9]) wherein, when notified by the controller that one of the data blocks is read out, the sub-processor issues a processing request to the accelerator so as to acquire a process complete notification from the accelerator (Hundley discloses a processor that determines that a block of data is available and is to be operated on by the accelerator. The processor sends the data to the accelerator and the accelerator returns the results once the processing is complete (the results themselves in a completion notification) [Col 4 Lines 46-Col 5 Line 9]).  
The disclosures of Liu, Potlapally, Hundley and Yamato are analogous art because they are in the same field of endeavor of memory access.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Liu and Yamato to include the teachings of Hundley since Hundley and Liu both disclose performing processing on data blocks after being read. Therefore, it is applying a known technique (notifying a processor after an accelerator is done processing) to a known device (memory system as taught by Liu) ready for improvement to yield predictable results (improving the efficiency of data processing by utilizing an accelerator and sending a completion notice upon processing completion). MPEP 2143, Example D.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/           Primary Examiner, Art Unit 2183